CITY OF SULPHUR
v.
BRADLEY SCOTT MOSS
No. KA09-1524.
Court of Appeals of Louisiana, Third Circuit.
February 24, 2010.
Not Designated for Publication
SKIPPER MAURICE DROST, Sulphur City Prosecutor, Counsel for Appellee, City of Sulphur.
BRADLEY SCOTT MOSS, Counsel for Appellant, Bradley Scott Moss.
Court composed of DECUIR, J. PAINTER, and CHATELAIN[*] Judges.
OSWALD A. DECUIR, JUDGE.
The Defendant, Bradley Scott Moss, was charged with operating a motor vehicle with an expired motor vehicle inspection certificate in violation of La.R.S. 32:1304(E). On July 1, 2009, the Defendant was convicted as charged and was ordered to pay a fine and costs or to serve eight days in jail. The Defendant requested and was granted an appeal.
On January 4, 2010, this court issued a rule to show cause why the appeal in the above-captioned case should not be dismissed, as the judgment at issue is not appealable. The Defendant filed a document which he states is a brief in response to the rule to show cause; however, it addresses the merits of the case rather than the procedural issue that led to the issuance of the rule.
The judgment from which Defendant seeks relief is not appealable. La.Code Crim.P. art. 912.1. Accordingly, we hereby dismiss the Defendant's appeal. The Defendant is hereby permitted to file a proper application for supervisory writs, in compliance with Uniform RulesCourts of Appeal, Rule 4, no later than thirty (30) days from the date of this decision. The Defendant is not required to file a notice of intent to seek writs nor obtain an order setting a return date pursuant to Uniform RulesCourts of Appeal, Rule 4-3, as we hereby construe the motion for appeal as timely filed notice of intent to seek a supervisory writ.
APPEAL DISMISSED. DEFENDANT IS PERMITTED TO FILE AN APPLICATION FOR SUPERVISORY WRITS WITHIN THIRTY DAYS FROM THE DATE OF THIS DECISION.
NOTES
[*]   Honorable David E. Chatelain participated in this decision by appointment of the Louisiana Supreme Court as Judge Pro Tempore.